UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7619



KEVIN JOHNSON,

                                            Plaintiff - Appellant,

          versus


RON ANGELONE, Director, VDOC; DONALD R.
GUILLORY, Warden Chief, PCC; WARREN C. SMITH,
Director, Virginia Department of Corrections;
JERRY KILGORE, Virginia Secretary of Public
Safety; GEORGE ALLEN, Governor,
                                           Defendants - Appellees,

          and


LARRY W. JARVIS, Assistant Warden Operations,
PCC; MAGGIE WATKINS, Assistant Warden Pro-
grams, PCC; EARL R. BARKSDALE, Chief of Secu-
rity, PCC; A. JOHNSON, Prison Guard Sergeant,
PCC; R. L. ALLEN, Prison Guard Lieutenant,
PCC; D. L. ANDERSON, Prison Guard Sergeant,
PCC; I. J. GILMORE, Prison Guard Captain, PCC;
E. R. MOODY, Safety Officer, PCC; W. R. BEST,
Prison Guard Sergeant, PCC; SGT. PIEROTTI,
Prison Guard Sergeant, PCC; L. BOOKER, Prison
Guard Sergeant, PCC; MICHAEL WILLIAMS, Prison
Guard Sergeant, PCC; LARRY COLLINS, Adjustment
Hearings Officer, PCC; H. SCOTT, Prison Guard,
PCC; SHEARN, Prison Guard, PCC; PALMER, Prison
Guard, PCC; J. H. STANTON, Prison Guard, PCC;
A. STARKS, Prison Guard, PCC; C. BOSWELL,
Prison Guard, PCC; S. BOYKIN, Prison Guard,
PCC; FLOOD, Prison Guard, PCC; D. A. WHITE,
Prison Guard, PCC; PHILLIP SELLARS, Prison
Guard, PCC; R. GRANT, Prison Guard, PCC; K. O.
WHITE, Prison Guard, PCC; BURLEIGH, Prison
Guard, PCC; CINDY FONTANA, Licensed Practical
Nurse, PCC; DONNA ANDERSON, Operations Offi-
cer, PCC; CEASAR LEWIS, Assistant Warden, MCC;
JERRY R. TOWNSEND, Chief of Security, LCC; W.
P. ROGERS, Regional Director, VDOC,

                                                      Defendants.




                           No. 97-7636



KEVIN JOHNSON,

                                           Plaintiff - Appellant,

          versus


RON ANGELONE, Director, VDOC; DONALD R.
GUILLORY, Warden Chief, PCC; WARREN C. SMITH,
Director, Virginia Department of Corrections;
JERRY KILGORE, Virginia Secretary of Public
Safety; GEORGE ALLEN, Governor,

                                          Defendants - Appellees.

          and

LARRY W. JARVIS, Assistant Warden Operations,
PCC; MAGGIE WATKINS, Assistant Warden Pro-
grams, PCC; EARL R. BARKSDALE, Chief of Secu-
rity, PCC; A. JOHNSON, Prison Guard Sergeant,
PCC; R. L. ALLEN, Prison Guard Lieutenant,
PCC; D. L. ANDERSON, Prison Guard Sergeant,
PCC; I. J. GILMORE, Prison Guard Captain, PCC;
E. R. MOODY, Safety Officer, PCC; W. R. BEST,
Prison Guard Sergeant, PCC; SGT. PIEROTTI,
Prison Guard Sergeant, PCC; L. BOOKER, Prison
Guard Sergeant, PCC; MICHAEL WILLIAMS, Prison
Guard Sergeant, PCC; LARRY COLLINS, Adjustment
Hearings Officer, PCC; H. SCOTT, Prison Guard,
PCC; SHEARN, Prison Guard, PCC; PALMER, Prison



                      2
Guard, PCC; J. H. STANTON, Prison Guard, PCC;
A. STARKS, Prison Guard, PCC; C. BOSWELL,
Prison Guard, PCC; S. BOYKIN, Prison Guard,
PCC; FLOOD, Prison Guard, PCC; D. A. WHITE,
Prison Guard, PCC; PHILLIP SELLARS, Prison
Guard, PCC; R. GRANT, Prison Guard, PCC; K. O.
WHITE, Prison Guard, PCC; BURLEIGH, Prison
Guard, PCC; CINDY FONTANA, Licensed Practical
Nurse, PCC; DONNA ANDERSON, Operations Offi-
cer, PCC; CEASAR LEWIS, Assistant Warden, MCC;
JERRY R. TOWNSEND, Chief of Security, LCC; W.
P. ROGERS, Regional Director, VDOC,

                                                        Defendants.



Appeals from the United States District Court for the Eastern
District of Virginia, at Alexandria. T. S. Ellis, III, District
Judge. (CA-96-1178-AM)


Submitted:   March 12, 1998              Decided:   March 25, 1998


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kevin Johnson, Appellant Pro Se. Collin Jefferson Hite, SANDS,
ANDERSON, MARKS & MILLER, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                3
PER CURIAM:

     Appellant, a Virginia inmate, appeals the district court's

orders denying relief on his 42 U.S.C. § 1983 (1994) complaint,

denying his post-judgment motion to amend, and denying his motion

for reconsideration. We have reviewed the record and the district

court's opinions and find no reversible error. Accordingly, we
affirm on the reasoning of the district court. Johnson v. Angelone,
No. CA-96-1178-AM (E.D. Va. Sept. 10, Oct. 8, and Nov. 3, 1997). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and
argument would not aid the decisional process.




                                                          AFFIRMED




                                4